In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1219V
                                    Filed: January 23, 2017

****************************
LINDSEY JOHNSEN,           *
                           *
               Petitioner, *
v.                         *                               Order Concluding Proceedings;
                           *                               Vaccine Rule 21(a); Special
SECRETARY OF HEALTH        *                               Proceeding Unit; SPU
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
****************************

                            ORDER CONCLUDING PROCEEDINGS1

Dorsey, Chief Special Master:

      On January 19, 2017, the petitioner filed a Joint Stipulation of Dismissal in the
above-captioned case.

      Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that
a judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.
                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




1 The undersigned intends to post this unpublished order on the United States Court of Federal Claims'
website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the
identified material fits within this definition, the undersigned will redact such material from public access.